Citation Nr: 1410440	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to June 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for tinnitus.  


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As to the Veteran's claim decided herein, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection. See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Veteran asserts entitlement to service connection for tinnitus as directly related to active military service.  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a clerk typist.  While this MOS generally is not associated with acoustic trauma, the Veteran asserts that he was exposed to excessive noise during weapons training while in boot camp.  See February 2009 Notice of Disagreement.  The Veteran was awarded a sharpshooter (rifle) badge.  See DD-214.  The Board finds the Veteran's report of noise exposure to be credible consistent with his service.  Accordingly, in-service acoustic trauma is conceded.

The service treatment records and examination reports are negative for any complaints, findings, or diagnosis of tinnitus.  His March 1962 enlistment and March 1965 separation examination reports show normal clinical evaluation of his ears on both occasions.  

Post-service private treatment records show complaints of tinnitus.  The private physician noted that the Veteran indicated that he has had tinnitus since military service and that it is the result of firearms use.

In the Veterans' notice of disagreement, he stated that he reported ringing in his ears during military service and was advised that there was nothing he could do about it.  Additionally, a February 2009 letter from a private medical professional documented treatment of the Veteran since 2006, during which time he continuously complained of tinnitus that had been ongoing since service.

The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  

Again, as tinnitus is regarded as a chronic disease, evidence of continuity of symptomatology alone can be sufficient for a grant of service connection.  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


